The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the specification for the claimed limitation of “wherein said edge portion is the portion of said contact beside said intermediate portion starting where the bottom surface of said edge portion is not in contact with said passivation layer and extending to the edge of said contact, and the entire bottom surface of said edge portion is not in contact with said passivation layer and is spaced apart by an air gap from an upper surface of said passivation layer”, as recited in claim 24, because figure 6 clearly depict that an edge of the edge portion 152 contacting the passivation layer 160.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-13 and 16, 4-6, 14 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (2007/0164321) in view of Smorchkova et al. (2010/0184262).
Regarding claim 1, Sheppard et al. teach in figure 10 and related text a semiconductor device, comprising: 
a substrate 10; 
a GaN layer 20; 
an AIGaN layer 22, wherein the GaN layer is located between the substrate and said AIGaN layer; 
at least one contact 32 comprising 
a central portion (having LG1 length) having a bottom surface formed on said AIGaN layer 412, 
an edge portion (very small portion of the horizontal portion of element 32) having a bottom surface, and 
an intermediate portion (the portion located between the edge of LG2 and the edge of LG1 and comprising an horizontal portion and a sloped portion) having a bottom surface, the entire intermediate portion being between said central portion and said edge portion, and
a passivation layer 24 located at least between said edge portion of said contact and said AIGaN layer 22, 
wherein said passivation layer 24 is not in contact with the entire bottom surface of said edge portion, and wherein the entire bottom surface of said edge portion is spaced apart by a gap from an upper surface of said passivation layer 24, 
wherein said upper surface of said passivation layer 24 is in contact with the entire bottom surface (the horizontal part) of said intermediate portion of said contact 32, and 
wherein the entire bottom surface of said intermediate portion in contact with said upper surface of said passivation layer 24 is larger than the entire bottom surface of said edge portion spaced apart from said passivation layer (since the bottom surface of said edge portion is chosen to be very narrow).

Sheppard et al. do not teach using a capping layer formed on said AIGaN layer and do not teach that the entire bottom surface of said edge portion is spaced apart by an air gap from an upper surface of said passivation layer.
Smorchkova et al. teach in figure 5 and related text a capping layer 444 formed on the AIGaN layer 412 and that the entire bottom surface of said edge portion is spaced apart by an air gap from an upper surface of said passivation layer.
Sheppard et al. and Smorchkova et al. are analogous art because they are directed to GaN devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sheppard et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a capping layer formed on said AIGaN layer, and to use an air gap between the entire bottom surface of said edge portion and an upper surface of said passivation layer, as taught by Smorchkova et al., in Sheppard et al.’s device in order to improve the device characteristics by providing better electrical connection between the layers in the device and in order to simplify the processing steps of making the device by using an air insulation between the entire bottom surface of said edge portion and an upper surface of said passivation layer without the requirement for forming a passivation layer, respectively.

Regarding claim 9, Sheppard et al. teach in figure 5 and related text that between said upper surface of said passivation layer and said edge portion of said contact said air gap comprises a separation that decreases towards said intermediate portion.
Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form said passivation layer to a thickness of less than 50 nanometres in prior art’s device in order to reduce the size of the device.

Regarding claim 11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form an opening in said passivation layer of prior art’ device for electrical contact of said central portion of said contact with said AIGaN layer, in order to be able to operate the device in its intended use.

Regarding claims 12, in the combined device, the capping layer is between said AIGaN layer and said passivation layer.

Regarding claim 13, Sheppard et al. teach in figure 5 and related text a High Electron Mobility Transistor (HEMT) having a source 30, a gate 32 and a drain 30, wherein said contact comprises one of said source, said gate and said drain.


Regarding claim 16, Sheppard et al. teach in figure 10 and related text a semiconductor device, comprising: 
a substrate 10; 
a GaN layer 20; 
an AIGaN layer 22, wherein the GaN layer is located between the substrate and said AIGaN layer; 
at least one contact 32 comprising 
a central portion (having LG1 length) having a bottom surface formed on said AIGaN layer 412, 
an edge portion (very small portion of element 32) having a bottom surface, and 
an intermediate portion (the portion located between the edge of LG2 and the edge of LG1 and comprising an horizontal portion and a sloped portion), the entire intermediate portion being between said central portion and said edge portion, and
a passivation layer 24 located at least between said edge portion of said contact and said AIGaN layer 22 and having an upper surface; and
a sacrificial layer 34 formed of a material having a different density and etch rate than another material forming the passivation layer 24 and having a gap forming portion, 
wherein the passivation layer 24 does not contact the entire bottom surface of the edge portion (chosen as such), and 
wherein the entire bottom surface of the edge portion is spaced apart from the upper surface of the passivation layer 24 by the gap forming portion of the sacrificial layer 34, 
wherein the entire bottom surface of the intermediate portion is larger than the entire bottom surface of the edge portion spaced apart from the upper surface of the passivation layer (since the bottom surface of said edge portion is chosen to be very narrow), and 
wherein the upper surface of the passivation layer 24 is in contact with the intermediate portion of the contact and the sacrificial layer 34 is spaced apart from the central portion by the intermediate portion.

Sheppard et al. do not teach using a capping layer formed on said AIGaN layer.
Smorchkova et al. teach in figure 5 and related text a capping layer 444 formed on the AIGaN layer 412.
Sheppard et al. and Smorchkova et al. are analogous art because they are directed to GaN devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sheppard et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a capping layer formed on said AIGaN layer, as taught by Smorchkova et al., in Sheppard et al.’s device in order to improve the device characteristics by providing better electrical connection between the layers in the device.

Regarding claims 4 and 19, Sheppard et al. teach in figure 10 and related text said passivation layer comprises silicon nitride.  Sheppard et al. do not teach that said sacrificial layer comprises silicon nitride having a different proportion of silicon than said passivation layer.   It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form said sacrificial layer comprises silicon nitride having a different proportion of silicon than said passivation layer, in prior art’s device in order to provide better protection to the device and in order to improve the device characteristics.
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  

Regarding claims 5 and 6, the claimed limitations of forming said passivation layer comprises LPCVD silicon nitride and said sacrificial layer comprises PECVD silicon nitride, and wherein said passivation layer comprises silicon nitride and said sacrificial layer comprises PECVD silicon oxide., these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced. Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in ”product by process” claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use prior art’s device as a Schottky barrier diode having an anode and a cathode, wherein said contact comprises one of said anode and said cathode, in order to use the device in application which requires a Schottky barrier diode.
Regarding claim 20, Sheppard et al. teach in figure 10 and related text that that the semiconductor device includes a high mobility electron transistor (HEMT) and further includes: 
a source contact 30, a drain contact 30, and a Schottky contact 32 of the HEMT, wherein each of the source contact, the drain contact, and the Schottky contact include a central portion and an edge portion, the edge portion being spaced apart from the upper surface of the passivation layer by the sacrificial layer; and 
wherein the Schottky contact further includes an intermediate portion the entire intermediate portion being between the central portion and the edge portion, and 
wherein the upper surface of the passivation layer is in contact with a bottom surface of the intermediate portion of the contact and the sacrificial layer is spaced apart from the central portion by the intermediate portion.  

Regarding claim 21, Sheppard et al. teach in figure 10 and related text that the sacrificial layer includes a slope and, the slope being in contact with the edge portion, but do not explicitly sate that the slope has an angle of 15 degrees.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the sacrificial layer to include a slope with an angle of 15 degrees, in prior art’s device in order to adjust the device characteristics according to the requirements of the application at hand.

Regarding claim 24, Sheppard et al. teach in figure 10 and related text a semiconductor device, comprising: 
a substrate 10; 
a GaN layer 20; 
an AIGaN layer 22, wherein the GaN layer is located between the substrate and said AIGaN layer; 
at least one contact 32 comprising 
a central portion (having LG1 length) having a bottom surface formed on said AIGaN layer 412, 
an edge portion (very small portion of the horizontal portion of element 32) having a bottom surface, and 
an intermediate portion (the portion located between the edge of LG2 and the edge of LG1 and comprising an horizontal portion and a sloped portion) having a bottom surface, the entire intermediate portion being between said central portion and said edge portion, and
a passivation layer 24 located at least between said edge portion of said contact and said AIGaN layer 22, 
wherein said passivation layer 24 has an upper surface that is in contact with the entire bottom surface of said intermediate portion of said contact, 
wherein said edge portion is the portion of said contact beside said intermediate portion starting where the bottom surface of said edge portion is not in contact with said passivation layer and extending to the edge of said contact, and
 the entire bottom surface of said edge portion is not in contact with said passivation layer and is spaced apart by a gap from an upper surface of said passivation layer, and
 wherein the entire bottom surface of said intermediate portion in contact with said upper surface of said passivation layer appears to be larger than the entire bottom surface of said edge portion spaced apart by the air gap from said passivation layer.

Sheppard et al. do not teach using a capping layer formed on said AIGaN layer and do not teach that the entire bottom surface of said edge portion is spaced apart by an air gap from an upper surface of said passivation layer, and do not explicitly state that the entire bottom surface of said intermediate portion in contact with said upper surface of said passivation layer is larger than the entire bottom surface of said edge portion spaced apart by the air gap from said passivation layer.
Smorchkova et al. teach in figure 5 and related text a capping layer 444 formed on the AIGaN layer 412 and that the entire bottom surface of said edge portion is spaced apart by an air gap from an upper surface of said passivation layer.
Sheppard et al. and Smorchkova et al. are analogous art because they are directed to GaN devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sheppard et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a capping layer formed on said AIGaN layer, and to use an air gap between the entire bottom surface of said edge portion and an upper surface of said passivation layer, as taught by Smorchkova et al., and to form the entire bottom surface of said intermediate portion in contact with said upper surface of said passivation layer is larger than the entire bottom surface of said edge portion spaced apart by the air gap from said passivation layer, in Sheppard et al.’s device in order to improve the device characteristics by providing better electrical connection between the layers in the device and in order to simplify the processing steps of making the device by using an air insulation between the entire bottom surface of said edge portion and an upper surface of said passivation layer without the requirement for forming a passivation layer, and to adjust the device characteristic according to the requirements of the application at hand, respectively.


Response to Arguments
1.	Applicants argue that “the Office Action errs in arbitrarily choosing "a very small portion of the horizonal portion of element 32" as this reads the feature "the entire bottom surface of said edge portion is spaced apart by an air gap from an upper surface of said passivation layer" out of the claim. Therefore, the Office Action cannot "choose" "the entire bottom surface of said edge portion spaced apart from said passivation layer" to be just a small, narrow part of the bottom surface of the edge portion spaced apart from the passivation layer. There is no justification for asserting an ordinarily skilled artisan would "choose" to interpret claims 1 or claim 16 in such an arbitrary and ambiguous fashion”. 

1.	It is unclear as to why the office action cannot identify the entire bottom surface of said edge portion to be a small, narrow part of the bottom surface of the edge portion spaced apart from the passivation layer.  A claimed limitation of a “portion” of a layer can be interpreted as being any part of said layer and is not limited to specific boundaries or dimensions.
 
 2.	Applicants argue that “by asserting "the bottom surface of said edge portion is chosen to be very narrow" at page 3, essentially admits that there is not even an attempt to construe the claims in accord with even the plain language of the claim 1 and 16, much less in accord with the principles required by law and USPTO rules given above”. 

2.	The assertion that the bottom surface of said edge portion is chosen to be very narrow is not an admission that the claims are not interpreted consistent with the plain language of the claims.  As discussed above, a claimed limitation of a “portion” of a layer can be interpreted as being any part of said layer and is not limited to specific boundaries or dimensions.



3.	Applicants argue that the assertion wherein “the portion located between edge of LG2 and the edge of LG 1 of including the horizonal portion and the sloped portion of Sheppard's gate contact 32 in FIG. 10 shows the above recited intermediate portion”, is in error because the bottom surface of said edge portion cannot be chosen to be very narrow.

3.	The claims recite that “an intermediate portion having a bottom surface, the entire intermediate portion being between said central portion and said edge portion”.  The broad recitation of the claims does not require that the entire intermediate portion between said central portion and said edge portion is substantially planar.  Such recitation would overcome the rejection over Sheppard et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








O.N.								/ORI NADAV/
5/12/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800